Citation Nr: 0627426	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-39 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asthmatic bronchitis 
with chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1970 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.      


FINDING OF FACT

The veteran's asthmatic bronchitis with COPD is not related 
to active service.  


CONCLUSION OF LAW

Asthmatic bronchitis with COPD was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a lung 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in December 2001, December 2002, and January 
2003.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In the 
December 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate her service connection claim.  
In each of the letters, the RO requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the December 2001 letter, VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate her claim.  And 
each of the letters was provided to the veteran before 
adjudication of her claim in April 2003.  See Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
increased ratings and effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Any questions as to 
the appropriate evaluation or effective date to be assigned 
here are rendered moot because, as noted below, the claim for 
benefits will be denied.  As such, notice regarding 
appropriate evaluations and accurate effective dates would 
have no meaningful impact on this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the December 2001, December 2002, and January 
2003 letters from VA, despite the omission of certain 
information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained VA and some service medical 
records relevant to the appeal.  But the Board is aware that, 
apparently, some service medical records are missing from the 
claims file.  Searches for the veteran's service medical 
records with the National Personnel Records Center (NPRC), 
the Records Management Center (RMC), and the naval hospital 
in Great Lakes, Illinois proved negative.  The Board will 
therefore consider in its decision the case of O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (where records are 
apparently lost while in the possession of the government, a 
heightened obligation applies to consider carefully the 
benefit-of-the-doubt rule).  The Board notes, however, that 
the missing records may prove inconsequential here - the 
claims file does contain the veteran's separation reports of 
medical examination and history, which detail the veteran's 
health status upon discharge from service.  

The Board also notes that VA did not provide a compensation 
medical examination for the veteran's service connection 
claim.  A VA medical examination and opinion is required only 
when a reasonable possibility exists that such assistance 
would aid in substantiating a claim.  Here, no reasonable 
possibility exists that medical examination or opinion would 
assist the veteran in substantiating her claim.  Conducting a 
medical examination for purposes of rendering an opinion 
would serve no purpose in this case - first, the medical 
evidence of record already clearly establishes that the 
veteran has the current disorder for his claim, so there is 
no need for medical diagnosis; second, the record contains no 
evidence that the veteran incurred her disorder during 
service, or did so to a compensable degree within one year 
following discharge.  As such, there are no factual 
predicates on which an examiner could base a nexus opinion 
connecting current disorder and past active service that 
ended in 1974, over 30 years ago.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Given these facts, the Board 
finds that no reasonable possibility exists that medical 
examination and opinion would aid the veteran in 
substantiating her service connection claim here.  See Duenas 
v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Service Connection

The veteran claims that she incurred mononucleosis and 
pneumonia during active service, and that these disorders led 
to her current asthmatic bronchitis disorder with COPD.  For 
the reasons set forth below, the Board disagrees with her 
claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. at 53.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In this matter, the preponderance of the medical evidence 
establishes that the veteran has a current disorder.  VA 
medical records dated in March and November 1999 show 
treatment for and diagnoses of asthma, bronchitis, and COPD.  
Based on this evidence, the first element of Pond is 
established here for this claim.  Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unestablished for these claims, however.  

As to the second element of Pond, the record contains no 
medical evidence supporting the veteran's claim that she 
incurred her disorders during service.  Although service 
medical are likely missing from the claims file, the record 
nonetheless contains the veteran's separation reports of 
medical examination and history.  Each of these reports is 
negative for any disorder related to the lungs.  Moreover, 
the record contains reports of medical examination and 
history - conducted while the veteran served in the naval 
reserves - which are negative for disorders related to the 
lungs.  Importantly, these reports are dated in January and 
February 1977, approximately three years following the 
veteran's discharge from service.  

Other documentary evidence also strongly militates against a 
finding that the veteran incurred her disorder in service.  
In a VA medical record dated in November 1998, it is reported 
that the veteran denied any history of asthma or emphysema.  
The VA records which note the veteran's disorder do not 
reference problems in service that may relate to etiology.  
VA medical records detail the veteran's long-term effort to 
quit her pack-a-day tobacco smoking habit.  Of the medical 
records in the claims file, the earliest medical evidence 
(pertaining to the claim at issue) of a post-service disorder 
is found in 1999, over 25 years following the veteran's 
discharge from service in 1974.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. 
App. 365 (1992) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  And the veteran did not file a claim for 
service connection for her lung disorder until November 2001, 
over 25 years following service.      

In sum, the record contains no medical evidence of a chronic 
in-service lung disorder, of the development of such a 
disorder within one year of discharge from service, or of a 
continuity of symptomatology indicative of this disorder in 
the first several years following service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board notes that the 
record contains no medical nexus evidence connecting the 
veteran's current disorder to service.  As such, the third 
element of Pond is unestablished here.  Pond, 12 Vet. App. at 
346.  

In assessing the three elements of Pond here, the Board has 
reviewed and considered the veteran's statements, 
particularly those made in her February 2006 Board hearing.  
But, as a layperson without medical expertise or training, 
her statements alone are insufficient to prove the claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions).  

As the second and third elements of Pond are unestablished 
here, the Board finds the preponderance of the evidence 
against the veteran's service connection claim for a lung 
disorder.  So, even under O'Hare's heightened obligation to 
consider carefully the benefit-of-the-doubt rule, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for asthmatic bronchitis 
with chronic obstructive pulmonary disease is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


